IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                            Assigned on Briefs June 14, 2012

          ROSHEAY RAGLAND and wife, THERESA RAGLAND v.
                    OAKLAND DEPOSIT BANK

              Direct Appeal from the Chancery Court for Shelby County
                  No. CH-11-1232-1     Walter L. Evans, Chancellor


                  No. W2011-02303-COA-R3-CV - Filed July 12, 2012


This appeal involves the foreclosure of real property owned by the Appellants. The
Appellants filed a request for a temporary and permanent injunction, alleging that the
Appellee bank that held the mortgage on the property had violated the Appellants’ rights.
After the Appellants testified at the temporary injunction hearing, the Bank moved for
involuntary dismissal and the trial court dismissed the case. Both parties filed post-trial
motions regarding possession of the subject property. The appellate record contains no record
that either of these motions was adjudicated by the trial court. Accordingly, the judgment of
the trial court is not final, and this Court lacks subject matter jurisdiction over this appeal.
Dismissed and remanded.

     Tenn. R. App. P. 3. Appeal as of Right; Appeal is Dismissed and Remanded

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and D AVID R. F ARMER, J., joined.

Venita Marie Martin, Memphis, Tennessee, for the appellants, Rosheay Ragland and wife,
Theresa Ragland.

G. Gregory Voehringer, Memphis, Tennessee, for the appellee, Oakland Deposit Bank.

                                          OPINION

                                       I. Background

       Plaintiffs/Appellants Rosheay Ragland and Theresa Ragland, (collectively,
“Appellants,” or “the Raglands”) owned real property located in Shelby County that was
subject to a mortgage held by Defendant/Appellee Oakland Deposit Bank (“Oakland
Bank”). The Appellants subsequently became delinquent in the payment of their Shelby
County property taxes. Pursuant to the mortgage agreement, Oakland Bank paid the
delinquent property taxes and then sought to be reimbursed by the Appellants. In order to
pay both their mortgage and the amount owed for the delinquent property taxes, on
September 26, 2010, the Appellants entered into a loan modification agreement, which
provided for principal, interest and escrow payments to be paid monthly to Oakland Bank
until September 2013, when the full interest and principal remaining on the loan would be
due in full.

       After the loan modification, the Appellants soon “fell behind” on their mortgage
payments. Accordingly, on May 25, 2011, Appellants received a foreclosure notice from
Oakland Bank, stating that the property would be sold at a foreclosure sale for nonpayment
of the debt on June 20, 2011, unless the Appellants disputed the validity of the debt and
requested verification thereof within thirty (30) days.

        In response to the foreclosure notice, on June 9, 2011, the Appellants, via certified
mail, return receipt requested, sent a letter Oakland Bank. The letter requested that Oakland
Bank:

              [P]roduce, within ten (10) days of the service hereof . . . the
              original wet ink Signature Promissory Note/Bond that must be
              lawfully registered with the Comptroller of Currency of the
              United States Department of the Treasury Pursuant to Public
              Law 38th Congress Volume 13 Sat. 105 section 20 allegedly
              signed by [Appellants] in reference to the alleged Mortgage
              Security Interest Instrument . . . or filed December 5th , 2003 in
              reference to the alleged promissory note.

Oakland Bank received and signed for the letter on June 10, 2011.

       Notwithstanding the above request, on June 20, 2011, the Substitute Trustee
conducted a foreclosure sale of the subject property, wherein Oakland Bank purchased the
property. Also on June 20, 2011, Oakland Bank filed a Detainer Warrant in the General
Sessions Court of Shelby County seeking possession of the property. On the same day, the
General Sessions Court granted Oakland Bank possession of the property pursuant to the
Detainer Warrant.

       On July 27, 2011, the Appellants filed a Verified Request for Preliminary and
Permanent Injunction seeking to enjoin Oakland Bank from taking possession of their
property. The Appellants alleged that their rights had been violated by Oakland Bank and

                                             -2-
that they would suffer immediate and irreparable harm if Oakland Bank was allowed to take
possession of their property. The request also averred that Oakland Bank had violated the
Tennessee Home Protection Act, Tennessee Code Section 45-20-101 et seq., in requiring
the Appellants to make a balloon payment of the entire balance, including both principal and
interest, in 2013. Finally, the Appellants asked that the foreclosure be set aside and that they
be awarded compensatory and punitive damages. After the Appellants paid a $500.00 bond,
the trial court granted an injunction enjoining Oakland Bank from “auctioning, seeking or
taking possession” of the subject property. A hearing on the request for a temporary
injunction was set for August 10, 2011.

        On August 10, 2011, Oakland Bank filed a response to the request for a temporary
and permanent injunction, denying that it had violated the Appellants’ rights and averring
that the Appellants were not entitled to relief under the Tennessee Home Protection Act. In
addition, Oakland Bank sought immediate possession of the subject property.

       Because the trial court was unable to hear the matter on August 10, 2011, the parties
entered into an agreed order extending the temporary injunction until August 23, 2011, when
the matter was reset for hearing. When the court was again unable to hear the matter, the
temporary injunction was extended until September 15, 2011.

       On September 16, 2011, the trial court held a hearing on the request for a temporary
and permanent injunction. Only the Appellants testified. At the conclusion of their
testimony, Oakland Bank moved to dismiss the action for failure to state a claim upon which
relief may be granted. The trial court found the motion well taken and dismissed the
Appellant’s cause of action.

       The trial court entered an order memorializing its ruling on September 23, 2011. The
order states, in pertinent part:

              After the testimony of the [Appellants] the Court found
              [Oakland Bank’s] motion to dismiss for failure to state a claim
              upon which relief will be granted well taken as [Appellants] had
              failed to meet its [sic] burden to show an irregularity with the
              foreclosure. The Court further found Appellants failed to meet
              its [sic] burden in its request for a permanent injunction.

                      IT IS THEREFORE ORDERED, ADJUDGED,
                      AND DECREED:

                      1.     That [Appellants’] request for injunctive

                                              -3-
                                   relief is denied and the temporary
                                   injunction is dissolved;
                          2.       That the foreclosure sale of the real
                                   property . . . held on June 20, 2011 is
                                   hereby affirmed;
                          3.       That the General Sessions Court’s award
                                   of a writ of possession to [Oakland Bank]
                                   for the real property . . . is affirmed, but
                                   shall be stayed for 30 days from the date
                                   of the hearing on September 16, 2011.

The trial court also released the bond held by the Chancery Court clerk to Oakland Bank.
On October 7, 2011, the Appellants filed a notice of appeal to this Court.1

                                                  II. Analysis

       The Appellants raise several issues in their brief for this Court to review. However,
several procedural problems negate our jurisdiction over this appeal, and thus we cannot
adjudicate the substantive issues raised by the Appellants.

       First, on October 7, 2011, the Appellants filed a motion to stay the trial court’s order
granting possession of the property to Oakland Bank pending appeal. In response, on
October 13, 2011, Oakland Bank filed a motion to post a bond pending appeal pursuant to
Tennessee Code Annotated Section 29-18-130(b)(1).2 The motion asked that Oakland Bank


        1
          The Appellants retained a new attorney to handle their appeal. Accordingly, the attorney
representing the Appellants throughout this appeal was not involved in the proceedings in the trial court.
        2
            Tennessee Code Annotated Section 29-18-130 provides:

                  (a) When judgment is rendered in favor of the plaintiff, in any action of
                  forcible entry and detainer, forcible detainer, or unlawful detainer, brought
                  before a judge of the court of general sessions, and a writ of possession is
                  awarded, the same shall be executed and the plaintiff restored to the
                  possession immediately.

                  (b) (1) If the defendant pray an appeal, then, in that case, the plaintiff shall
                  execute bond, with good and sufficient security, in double the value of one
                  (1) year's rent of the premises, conditioned to pay all costs and damages
                  accruing from the wrongful enforcement of such writ, and to abide by and
                  perform whatever judgment may be rendered by the appellate court in the
                                                                                                     (continued...)

                                                        -4-
be restored possession of the subject property; in exchange, Oakland Bank agreed to post
a bond pending appeal equivalent to “double the value of one (1) year’s rent of the premises,
conditioned to pay all costs and damages accruing from the wrongful enforcement of such
writ, and to abide by and perform whatever judgment may be rendered by the appellate court
in the final hearing of the cause.” Tenn. Code. Ann. § 29-18-130(b)(1). Also on October
13, 2011, Oakland Bank filed a response in opposition to Appellants’ motion to stay the trial
court’s order pending appeal.

       Both parties’ briefs indicate that the trial court entered an order on October 14, 2011,
staying execution of the earlier judgment awarding possession of the property to Oakland
Bank and ordering the Appellants to pay a bond to the chancery court clerk in the
approximate amount of $1,563.00 per month as fair rental value for the property. However,
this order is not contained within the appellate record.

        Rule 3 of the Tennessee Rules of Appellate Procedure provides that, if multiple
parties or multiple claims are involved in an action, any order that adjudicates fewer than all
the claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Without a final judgment, this Court does not have subject matter jurisdiction. Tenn. R. App.
P. 3(a). The court may consider subject matter jurisdiction sua sponte. Tenn. R. App. P.
13(b); Ruff v. State, 978 S.W.2d 95, 98 (Tenn. 1998). The Tennessee Supreme Court has
held that “[u]nless an appeal from an interlocutory order is provided by the rules or by
statute, appellate courts have jurisdiction over final judgments only.” Bayberry Assocs. v.
Jones, 783 S.W.2d 553, 559 (Tenn. 1990). In the absence of an order, which disposes of


       2
           (...continued)
                   final hearing of the cause.
                   (2) In cases where the action has been brought by a landlord to recover
                   possession of leased premises from a tenant on the grounds that the tenant
                   has breached the contract by failing to pay the rent, and a judgment has
                   been entered against the tenant, the provisions of subdivision (b)(1) shall
                   not apply. In that case, if the defendant prays an appeal, the defendant shall
                   execute bond, or post either a cash deposit or irrevocable letter of credit
                   from a regulated financial institution, or provide two (2) good personal
                   sureties with good and sufficient security in the amount of one (1) year's
                   rent of the premises, conditioned to pay all costs and damages accruing
                   from the failure of the appeal, including rent and interest on the judgment
                   as provided for herein, and to abide by and perform whatever judgment
                   may be rendered by the appellate court in the final hearing of the cause.
                   The plaintiff shall not be required to post a bond to obtain possession in the
                   event the defendant appeals without complying with this section. The
                   plaintiff shall be entitled to interest on the judgment, which shall accrue
                   from the date of the judgment in the event the defendant's appeal shall fail.

                                                        -5-
both the Appellants’ motion to stay the execution of the judgment, and Oakland Bank’s
motion to post bond and for possession of the property, it appears that the trial court failed
to adjudicate all the claims of the parties. Thus, the order appealed is not final and this Court
lacks subject matter jurisdiction to consider this appeal. See Tenn. R. App. P. 3(a).

       Although we recognize that both parties agree that the trial court entered an order
disposing of both parties’ claims and thus making the judgment in this case final, subject
matter jurisdiction does not depend on the conduct or agreement of the parties. See Shelby
County v. City of Memphis, 211 Tenn. 410, 413, 365 S.W.2d 291, 292 (Tenn. 1963); James
v. Kennedy, 174 Tenn. 591, 595, 129 S.W.2d 215, 216 (Tenn. 1939). Accordingly, the parties
cannot confer subject matter jurisdiction on a trial or an appellate court by appearance, plea,
consent, silence, or waiver. See Caton v. Pic–Walsh Freight Co., 211 Tenn. 334, 338, 364
S.W.2d 931, 933 (Tenn. 1963); Brown v. Brown, 198 Tenn. at 618–19, 281 S.W.2d at 501.

       Moreover, “[t]his Court's review is limited to the appellate record and it is incumbent
upon the appellant to provide a record that is adequate.” Chiozza v. Chiozza, 315 S.W.3d
482, 489 (Tenn. Ct. App. 2009) (citing Jennings v. Sewell–Allen Piggly Wiggly, 173 S.W.3d
710, 713 (Tenn. 2005)). The Appellant has a duty to prepare an appellate record that conveys
an accurate and complete account of the trial court proceedings regarding the issues that are
the basis of the appeal. Flack v. McKinney, No. W2009–02671–COA–R3–CV, 2011 WL
2650675, at *2 (Tenn. Ct. App. July 6, 2011) (citing In re M.L.D., 182 S.W.3d 890, 894
(Tenn. Ct. App. 2005)). This Court's authority to review a trial court's decision is limited to
issues for which it is provided an adequate appellate record. Am. Gen. Fin. Servs., Inc. v.
Goss, No. E2010–01710–COAR3–CV, 2011 WL 1326234, at * 2 (Tenn. Ct. App. Apr.7,
2011). The Court is precluded from addressing an issue on appeal when the appellate record
does not include relevant documents. Chiozza, 315 S.W.3d at 492. Because the appellate
record contains no order disposing of both parties’ post-trial motions, this Court cannot
presume that such an order exists. Without such an order, the proceedings in the trial court
are not final and this Court lacks subject matter jurisdiction over this appeal.

       However, even if we were to assume subject matter jurisdiction in this case, this Court
has thoroughly reviewed the record and has uncovered two other issues that render appellate
review impractical, if not impossible. First, the Appellant in this case has failed to file a
transcript or statement of the evidence of the proceedings in the trial court. Tennessee Rule
of Appellate Procedure 24 provides, in pertinent part:

              (b) Transcript of Stenographic or Other Substantially
              Verbatim Recording of Evidence or Proceedings. If a
              stenographic report or other contemporaneously recorded,
              substantially verbatim recital of the evidence or proceedings is

                                               -6-
              available, the appellant shall have prepared a transcript of such
              part of the evidence or proceedings as is necessary to convey a
              fair, accurate and complete account of what transpired with
              respect to those issues that are the bases of appeal. Unless the
              entire transcript is to be included, the appellant shall, within 15
              days after filing the notice of appeal, file with the clerk of the
              trial court and serve on the appellee a description of the parts of
              the transcript the appellant intends to include in the record,
              accompanied by a short and plain declaration of the issues the
              appellant intends to present on appeal. . . . The transcript,
              certified by the appellant, appellant's counsel, or the reporter as
              an accurate account of the proceedings, shall be filed with the
              clerk of the trial court within 60 days after filing the notice of
              appeal.

              (c) Statement of the Evidence When No Report, Recital, or
              Transcript Is Available. If no stenographic report, substantially
              verbatim recital or transcript of the evidence or proceedings is
              available, the appellant shall prepare a statement of the evidence
              or proceedings from the best available means, including the
              appellant's recollection. The statement should convey a fair,
              accurate and complete account of what transpired with respect
              to those issues that are the bases of appeal. The statement,
              certified by the appellant or the appellant's counsel as an
              accurate account of the proceedings, shall be filed with the clerk
              of the trial court within 60 days after filing the notice of appeal.

        Accordingly, the Appellants were required to submit either a transcript or a statement
of the evidence to this Court. In this case, the parties agree that a court reporter was present
at the injunction hearing. Appellants contend that they were unable to file a copy of the
transcript in this case because counsel for Oakland Bank would not cooperate by telling
Appellants’ lawyer the name of the company that provided the court reporter. However,
nothing in the record supports this allegation; as discussed above, this Court’s review is
limited to that which is contained in the appellate record. See McDowell v. McDowell, No.
M2000-02153-COA-R3-CV, 2001 WL 856585, at *1 (Tenn. Ct. App. July 31, 2001) (noting
that appellate courts may only review what is in the record). Even if the Appellants were
unable to obtain a copy of the transcript, the Appellants did not attempt to submit a statement
of the evidence as allowed by Rule 24(c) of the Tennessee Rules of Appellate Procedure. See
Trusty v. Robinson, No. M2000-01590-COA-R3-CV, 2001WL 96043, at *2 (Tenn. Ct. App.
Feb. 6, 2001) (“The judicial system is not unmindful of the expense of verbatim transcripts

                                              -7-
and the practical barrier this expense can create . . . . Accordingly, Tenn. R. App. P. 24(c)
empowers civil litigants to prepare a statement of the evidence or proceedings in lieu of a
verbatim transcript.”).

       “The absence of either a transcript or a statement of the evidence significantly ties the
hands of the appellate court.” Chandler v. Chandler, No. W2010-01503-COA-R3-CV, 2012
Tenn. App. LEXIS 418, at *19 (Tenn. Ct. App. June 26, 2012). “The duty to see to it that the
record on appeal contains a fair, accurate, and complete account of what transpired with
respect to the issues being raised on appeal falls squarely on the shoulders of the parties
themselves, not the courts.” Trusty v. Robinson, No. M200-01590-COA-R3-CV, 2001 WL
96043, at *1 (Tenn. Ct. App. Feb. 6, 2001) (citing Tenn. R. App. P. 24(b); State v. Ballard,
855 S.W.2d 557, 560–61 (Tenn. 1993); Realty Shop, Inc. v. RR Westminister Holding, Inc.,
7 S.W.3d 581, 607 (Tenn. Ct. App. 1999); Nickas v. Capadalis, 954 S.W.2d 735, 742 (Tenn.
Ct. App. 1997)). Generally, the failure to file an adequate appellate record will be attributed
to the appellant, whose bears the responsibility to prepare a record that is adequate for a
meaningful appellate review. Tenn. R. App. P. 24(b); McDonald v. Onoh, 772 S.W.2d 913,
914 (Tenn. Ct. App. 1989). Without an appellate record containing the facts, this court
cannot perform a de novo review or determine the preponderance of the evidence. Sherrod
v. Wix, 849 S.W.2d 780, 783 (Tenn. Ct. App. 1992). Therefore, in such cases, we generally
assume that the record, had it been preserved, would have contained sufficient evidence to
support the trial court's factual findings. Id.; McDonald, 772 S.W.2d at 914; Gotten v.
Gotten, 748 S.W.2d 430, 432 (Tenn. Ct. App. 1988).

        In some cases, however, the technical record coupled with the findings of fact and
conclusions of law as set out by the trial court are sufficient to support limited, but
meaningful appellate review. See Gross v. McKenna, No. E2005–02488–COA–R3–CV,
2007 WL 3171155, at *2–3 (Tenn. Ct. App. Oct. 30, 2007) (“Because of the absence of a
proper record, we are limited to addressing those issues which raise pure questions of law,
as well as any issues challenging the trial judge's application of the law to the facts as stated
by the judge himself in his memorandum opinions.”); Baker v. Hancock County Election
Commission, No. 15, 1987 WL 7717, at *1 (Tenn. Ct. App. March 12, 1987) (“No transcript
or statement of the evidence was filed, but we will accept as accurate the findings of fact in
the Trial Court's memorandum opinion”); see also Trusty, 2001 WL 96043, at *2 (Tenn. Ct.
App. Feb. 6, 2001) (noting that without a transcript or statement of the evidence, this Court
can only rely on the technical record, including the pleadings and the orders of the trial
court). Such limited appellate review is not possible in this case, however, as our review is
further hindered by the trial court’s failure to set forth findings of fact and conclusions of law
in its order dismissing this cause.

       In this case, Oakland Bank moved the court to dismiss the complaint after the

                                               -8-
Appellants presented their evidence. Thus, Oakland Bank’s motion is governed by Rule
41.02(2) of the Rules of Civil Procedure regarding involuntary dismissals. Rule 41.02(2)
provides:

               After the plaintiff in an action tried by the court without a jury
               has completed the presentation of plaintiff's evidence, the
               defendant, without waiving the right to offer evidence in the
               event the motion is not granted, may move for dismissal on the
               ground that upon the facts and the law the plaintiff has shown no
               right to relief. . . . The court as trier of the facts may then
               determine them and render judgment against the plaintiff or may
               decline to render any judgment until the close of all the
               evidence. If the court grants the motion for involuntary
               dismissal, the court shall find the facts specially and shall state
               separately its conclusions of law and direct the entry of the
               appropriate judgment.

Tenn. R. Civ. P. 42.01.

       Accordingly, a trial court granting a motion for involuntary dismissal under Rule
41.02(2) must specifically state its findings of fact and conclusions of law in the order
dismissing the case. See also Tenn. R. Civ. P. 52.01 (“In all actions tried upon the facts
without a jury, the court shall find the facts specially and shall state separately its conclusions
of law and direct the entry of the appropriate judgment. “). As noted by the Appellants in
their brief, the trial court in this case failed to make findings of fact or conclusions of law
with regard to dismissing the Appellants’ claim. This Court has previously held that the
General Assembly’s decision to require findings of fact and conclusions of law is “not a
mere technicality.” In re K.H., No. W2008-01144-COA-R3-PT, 2009 WL 1362314, at *8
(Tenn. Ct. App. May 15, 2009). Instead, the requirement serves the important purpose of
“facilitat[ing] appellate review and promot[ing] the just and speedy resolution of appeals.”
Id.; White v. Moody, 171 S.W.3d 187, 191 (Tenn. Ct. App. 2004); Bruce v. Bruce, 801
S.W.2d 102, 104 (Tenn. Ct. App. 1990). Without findings of fact and conclusions of law
“this court is left to wonder on what basis the court reached its ultimate decision.” In re
K.H., 2009 WL 1362314, at *8 (quoting In re M.E.W., No. M2003-01739-COA-R3-PT,
2004 WL 865840, at *19 (Tenn. Ct. App. April 21, 2004)). This Court has previously held
that “[a]ppellate review . . . is not possible in the absence of specific findings of fact and
conclusions of law by the trial court.” Lake v. Haynes, No. W2010–00294–COA–R3–CV,
2011 WL 2361563, at *5 (Tenn. Ct. App. June 9, 2011). Because we are faced with not only
the Appellant’s failure to file a transcript or statement of the evidence, but also the trial
court’s failure to make findings of fact and conclusions of law, this Court cannot conduct

                                                -9-
meaningful appellate review.

        Based on the foregoing, we conclude that this Court lacks subject matter jurisdiction
to consider this appeal. Further, even if this Court were to assume subject matter jurisdiction,
profound deficiencies in the appellate record hinder this Court’s ability to render a decision
on the merits. Accordingly, this appeal is dismissed and this cause is remanded to the trial
court.3 Costs of this appeal are taxed to Appellants, Rosheay Ragland and Theresa Ragland,
and their surety.




                                                             _________________________________
                                                             J. STEVEN STAFFORD, JUDGE




        3
           We note that during the pendency of this appeal, on April 17, 2012, Oakland Bank filed a motion
to dismiss this appeal based on the Appellants’ failure to file a transcript or statement of the evidence and
the Appellant’s failure give notice of such deficiency. See Tenn. R. App. P. 26(b) (“If the appellant shall fail
to file the transcript or statement within the time specified in Rule 24(b) or (c), or if the appellant shall fail
to follow the procedure in Rule 24(d) when no transcript or statement is to be filed, any appellee may file
a motion in the appellate court to dismiss the appeal.”). On May 18, 2012, this Court denied the motion,
finding it untimely. On May 30, 2012, Oakland Bank filed a motion to reconsider or clarify this Court’s order
denying the motion to dismiss. Because we conclude that this Court lacks jurisdiction, requiring us to dismiss
this appeal, Oakland Bank’s motion to clarify or reconsider our earlier order is rendered moot.

                                                      -10-